EXHIBIT 10.22

Fourth Amendment to the

ArcBest Corporation

2005 Ownership Incentive Plan

 

 

THIS FOURTH AMENDMENT (the “Fourth Amendment”) to the ArcBest Corporation 2005
Ownership Incentive Plan, as amended from time to time (the “Plan”), is
effective May 1, 2018 (the “Effective Date”), and is made by ArcBest Corporation
(the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and
service providers of the Company;

 

WHEREAS, the Company’s board of directors (the “Board”) has determined that it
is desirable to amend the Plan, effective as of the Effective Date and subject
to approval by the stockholders of the Company, to (i)  increase the maximum
number of shares for which Awards may be granted under the Plan, (ii) revise the
definition of “Change in Control” and treatment of Awards upon a Change in
Control, and (iii) amend the terms and conditions applicable to certain Awards;
and

 

WHEREAS, Section 19 of the Plan provides that the Board may amend the Plan from
time to time under certain circumstances, including to increase the maximum
number of shares for which awards may be granted under the Plan and to extend
the term of the Plan, subject to approval by the stockholders of the Company.

 

NOW, THEREFORE, the Plan shall be amended as of the Effective Date, subject to
approval by the Company’s stockholders, as set forth below:

 

1.The first sentence of Section 2(d) of the Plan shall be deleted in its
entirety and replaced with the following:

 

“Change in Control” means the occurrence of any of the following events:

 

2.The first sentence of Section 6(a) of the Plan shall be deleted and replaced
with the following:

 

The maximum aggregate number of Shares issuable pursuant to all Awards, since
inception of the Plan, is 3,350,000.

 

3.The following shall be inserted after the last sentence of Section 6(b) of the
Plan:

 

Notwithstanding the foregoing, (i) the number of Shares tendered or withheld in
payment of any exercise or purchase price of an Option or Stock Appreciation
Right or taxes relating to an Option or Stock Appreciation Right, (ii) Shares
that were subject to an Option or a Stock Appreciation Right but were not issued
or delivered as a result of the net settlement or net exercise of such Option or
Stock Appreciation Right and (iii) Shares repurchased on the open market with
the proceeds of an Option’s exercise price, will not, in each case, be available
for Awards.

 

4.Section 9(f) of the Plan shall be deleted in its entirety and replaced with
the following:

 

(f)Dividends and Distributions.  Participants in whose name Restricted Stock is
granted will be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the Committee. The
Committee will determine whether any such dividends or distributions will be
automatically reinvested in additional Shares of Restricted Stock and subject to
the same restrictions on transferability as the Restricted Stock with respect to
which they were distributed or whether such dividends or distributions will be
deferred without interest to the date of vesting of the associated Award of
Restricted Stock and paid in cash. Shares underlying Restricted Stock Units will
be entitled to dividends or dividend equivalents only to the extent provided by
the Committee. Notwithstanding anything to the contrary herein, all dividends
and other distributions paid with respect to Shares underlying an Award shall be
subject to the same restrictions and risk of



--------------------------------------------------------------------------------

 



forfeiture as the Award with respect to which the dividends accrue and shall not
be paid unless and until such Award has vested and been earned.

 

5.The following shall be inserted before the first sentence of Section 12 of the
Plan:

 

Shares issued upon exercise of an Option or Stock Appreciation Right may not be
sold, transferred, pledged, hedged, hypothecated, margined or otherwise
encumbered by the Participant prior to the earlier of (i) twelve (12) months
following the date of exercise and (ii) the date of termination of the
Participant’s employment.

 

6.Section 13(b) of the Plan shall be deleted in its entirety and replaced with
the following:

 

(b)In the event of any other change in the number or kind of outstanding Shares,
or any stock or other securities into which such Shares have been changed, or
for which Shares have been exchanged, whether by reason of a Change in Control,
other merger, consolidation or otherwise, then the Committee will, in its sole
discretion, determine the appropriate adjustment, if any, to be effected in
accordance with this Section 13(b). In addition, in the event of a change
described in this paragraph, the Committee may accelerate the time or times at
which any Award may be exercised and may provide for cancellation of such
accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion; provided, however, that in the event of a
Change in Control, Awards may be so accelerated only if (i) the Award is not
substituted, assumed, or continued by the successor company or a parent or
subsidiary thereof or (ii) the Participant’s employment is terminated without
cause following such Change in Control, as determined by the Committee.
Notwithstanding anything to the contrary in this Section 13(b), with respect to
Awards subject to one or more performance criteria, in the event of a Change in
Control, all incomplete performance periods in respect of such Award in effect
on the date the Change in Control occurs shall end on the date of such Change in
Control and the Committee shall (a) determine the extent to which the
performance goals with respect to each such performance period have been met
based upon such audited or unaudited financial information then available as it
deems relevant and (b) cause to be paid to the applicable Participant partial or
full Awards with respect to performance goals for each such performance period
based upon the Committee's determination of the degree of attainment of
performance goals or, if not determinable, on a pro rata basis assuming that the
applicable "target" levels of performance have been attained, or on such other
basis determined by the Committee to be consistent with the payment levels set
forth in this clause (b). Notwithstanding anything to the contrary herein, any
adjustment to Options granted pursuant to this Plan intended to qualify as
Incentive Stock Options must comply with the requirements, provisions and
restrictions of the Code. 

 

IN WITNESS WHEREOF, ARCBEST CORPORATION has caused this instrument to be
executed by its duly authorized officer on this ____ day of ____________, 2018.

 

 

 

 

 

 

 

 

ARCBEST CORPORATION

 

 

 

By:

 

 

 

 

Printed name:

 

 

 

 

Title:

 

 



--------------------------------------------------------------------------------